                              Case 1:19-cr-10335-DJC Document 14 Filed 08/07/19 Page 1 of 1
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                               FOR THE                                                 DISTRICT OF                                MASSACHUSETTS


               UNITED STATES OF AMERICA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
                            Tanmaya Kabra                                                                              Case Number: 1:19-mj-02257-MBB

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 Hon. M. Bowler, USMJ                                               Christopher R. Looney                                     Gregory L. Johnson
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 8/7/2019                                                           Digital Recorder                                          H. Putnam
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

                       8/7/2019                                     Government calls Special Agent David Cirilli, FBI

   1                   8/7/2019             X             X         Complaint affidavit of Special Agent Kevin M. Sheahan

   2                   8/7/2019             X             X         text exchange between defendant and an investor dated 4/3/18, 4/6/18

   3                   8/7/2019             X             X         text chain of communication between defendant and an investor dated 12/16/18

   4                   8/7/2019             X             X         Brookline Bank records in name of LAUNCHBYTE.IO LLC dated 1/10/19

   5                   8/7/2019             X             X         copy of check #1139 dated 12/3/18, drawn on Brookline Bank

   6                   8/7/2019             X             X         email chain b/n defendant and Brookline Bank officer from various dates in April, March 2018

   7                   8/7/2019             X             X         Brookline Bank statement for LAUNCHBYTE.IO LLC, date range: 3/11/19-4/10/19

   8                   8/7/2019             X             X         text exhange between defendant and Brookline Bank employee from March 2019

   9                   8/7/2019             X             X         Brookline Bank Personal Financial Statement sent from defendant to investor, dated 12/20/17

  10                   8/7/2019             X             X         Santander Bank statement for LAUNCHBYTE VENTURES LLC, date range: 7/1/19-7/31/19

  11                   8/7/2019             X             X         Santander Account Inquiry for LAUNCHBYTE VENTURES LLC, date range: 1/1/19-1/3/19




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                     Page 1 of    1   Pages
